internal_revenue_service number release date index number -------------------- ----------------------- --------------------------------- ------------------------------- ---- - department of the treasury washington dc person to contact ------------------------ telephone number --------------------- refer reply to cc intl b05 - plr-106531-03 date july parent ihc cfc state a country a agency annual report --------------------------------- ----------------------------------- ----------------------- -------------------------------------------------------------- ----- -------------------------------- ----------------------- --------------------------------------------------------------- -------------------------------------------- ------------- -------- --------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------------------------------- --------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------- ---- ------- ------------------ ------------------ u v w x y z dear ------- we respond to your letter dated v requesting a ruling that certain reserves held by a foreign_subsidiary for life_insurance contracts required to be set forth on the financial statements and filed with the life_insurance regulator of country a are an appropriate means of measuring income within the meaning of sec_954 of the internal_revenue_code_of_1986 as amended hereinafter all section references are to the internal_revenue_code_of_1986 as amended ------------- -------- the rulings given in this letter are based on facts and representations submitted by parent and cfc and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a publicly-traded domestic_corporation that is engaged in various lines of business through its many subsidiaries including the life_insurance business parent owns all the stock of ihc a state a holding corporation for parent s life_insurance subsidiaries operating in foreign countries ihc owns all of the stock of cfc cfc was formed under the laws of country a and is engaged in the life_insurance business in country a cfc is a controlled_foreign_corporation as defined in sec_957 country a’s insurance_business act its enforcement decree and its regulation on supervision of insurance_business regulations regulate all material aspects of the insurance_business in country a including capital requirements licensing product standards management of insurers asset management insurance accounting including calculation of reserves the sale and solicitation of insurance contracts actuarial matters etc a government agency the aagency is responsible for regulating insurance_companies in country a cfc is licensed by the agency to sell life_insurance to residents of country a and to engage in the reinsurance business in country a cfc is subject_to regulation by the agency as a life_insurance_company cfc derives more than percent of its aggregate net written premiums from its issuance of life_insurance endowment and variable life_insurance contracts and supplemental benefit riders covering risks in connection with the lives or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 the life_insurance contracts issued by cfc are regulated as life_insurance contracts by the agency parent has represented that cfc would be subject_to tax under subchapter_l if it were a domestic_corporation under country a s insurance laws and regulations i cfc must file an annual report and financial statements including an audit report with the agency aannual report ii cfc must annually submit a written actuarial opinion regarding the adequacy of the calculation of policy reserves to the agency iii the agency may appoint an independent actuary to determine the adequacy of the written actuarial opinion submitted iv the agency may examine cfc’s books_and_records at any time and v once established no changes in the method of calculating reserves are allowed the audit report is prepared in accordance with the accounting rules applicable to the annual report and financial statements date y is the official year-end for life_insurance_companies operating in country a like all life_insurance_companies doing business in country a cfc is required_by_law to establish and maintain certain liabilities and reserves for its obligations to holders of its life_insurance contracts and to set forth the amount of such obligations on the annual report the reserves at issue in this request are i the premium reserve ii the unearned_premium_reserve iii the reserve for outstanding claims iv the policyholders’ dividend reserve v the policyholders’ profit dividend reserve vi the policyholders’ equity adjustment vii premiums received in suspense viii unearned insurance premium and ix separate_account credits cfc accounts for these obligations in accordance with insurance regulations and rules of the agency they are calculated using the formula for computing premiums insurance terms and policy reserves approved by the agency each category of obligation and the calculation of its amount are described in further detail below premium reserves cfc must use the standard interest rate and standard risk mortality rate prescribed by the agency in determining its premium reserves premium reserves include the obligations under the basic contract and any supplemental benefit riders such as accidental death and disability cfc’s premium reserve combined with the unearned_premium_reserve described below is determined using the net_level_premium reserve_method nlp method unearned_premium_reserve the unearned_premium_reserve is the amount of premium due whose applicable_period has not yet arrived ie it is the portion of the premium that is due and relates to a period not yet expired reserve for outstanding claims cfc also holds reserves for outstanding claims under its life_insurance contracts this includes claims determined but not yet paid and disputed claims policyholders’ dividend reserve these reserves are for dividends that have been declared and that have been credited or will be credited at the next policy anniversary date to policyholders and that have not been withdrawn by policyholders policyholders’ profit dividend reserve under country a’s laws and regulations of profits earned attributable to participating policies are required to be credited to this reserve for payment to policyholders within years including appropriate adjustment for income or loss over the period until payment the reserve reflects such dividends that are not yet reflected in the policyholders’ dividend reserve described above policyholders’ equity adjustment the basic reserve for variable life_insurance contracts is held as part of the premium reserve and unearned_premium_reserve and is equal to the sum produced by the addition or subtraction of premiums and investment_income or loss in the separate_account the policyholders’ equity adjustment reflects unrealized gains or losses on investment securities in separate_accounts underlying variable life_insurance contracts at year-end the basic reserve combined with the policyholders’ equity adjustment reflects the obligations to policyholders under cfc’s variable life contracts premiums received in suspense this amount reflects premiums received from policyholders before the policies are issued unearned insurance premium this amount reflects premiums_paid by policyholders before they are due separate_account credits premiums received for cfc’s variable life_insurance contracts are recorded as general account receipts which are then allocated to the separate_account forming the basis for the contracts the separate_account credits reflect amounts not yet allocated from the general account to the separate_account such amounts reflect obligations to policyholders under the contracts which are not yet reflected in the basic reserves for the contracts parent and cfc have requested rulings that the above listed reserves and policyholder obligations the reserves which are required to be maintained by cfc by the agency for their life_insurance contracts on its annual report are an appropriate means of measuring income within the meaning of sec_954 and accordingly are the amounts that may be used in determining the cfc’s foreign_personal_holding_company_income under sec_954 law in general a united_states_shareholder of a controlled_foreign_corporation acfc must include in gross_income its pro-rata share of the cfc s subpart_f_income for each year sec_951 subpart_f_income includes among other types of income foreign_base_company_income sec_952 sec_954 defines the term aforeign base_company income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income eg interest and dividends that are considered to be foreign_personal_holding_company_income sec_954 sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include aqualified insurance_income of a aqualifying insurance_company sec_953 defines a aqualifying insurance_company as any controlled_foreign_corporation which a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of code sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such controlled_foreign_corporation of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 and c is engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation sec_953 defines the term aapplicable home_country risks to include risks in connection with the lives or health of residents of the home_country of the qualifying_insurance_company issuing the contract covering the risks sec_954 defines the term aqualified insurance_income to mean income of a qualifying_insurance_company falling into either of two categories first income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a aqic of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 sec_954 second income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_954 exempt contracts are defined under sec_953 to include insurance or annuity_contracts issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the u s but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under code sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income code sec_954 was enacted by sec_614 of the job creation and worker assistance act of the staff of the joint_committee on taxation explains this provision as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes in seeking a ruling the taxpayer is required to provide the irs with necessary and appropriate information as to the method interest rate mortality and morbidity assumptions and other assumptions under the foreign reserve rules so that a comparison can be made to the reserve amount determined by applying the tax_reserve_method that would apply if the qualifying_insurance_company were subject_to tax under subchapter_l of the code with the modifications provided under present law for purposes of these exceptions the irs also may issue published guidance indicating its approval staff of the joint comm on taxation technical explanation of the ajob creation and worker assistance act of jcx-12-02 date analysis cfc is subject_to regulation as a life_insurance_company by country a cfc is licensed authorized and regulated by the agency which is the insurance regulatory body for country a to sell life_insurance contracts to persons other than related_persons within the meaning of code sec_954 in country a cfc has represented that it derives more than percent of its aggregate net written premiums from its issuance of life_insurance and annuity_contracts covering risks in connection with the lives or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 finally cfc is engaged in the life_insurance business and would be subject_to tax under subchapter_l if it were a domestic_corporation accordingly cfc is a qic cfc issues life_insurance contracts in connection with the lives and health of residents of country a a country other than the u s moreover cfc derives more than percent of its net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 therefore such contracts are exempt contracts within the meaning of sec_953 we have determined that the reserves held by cfc for its exempt contracts are foreign statement reserves within the meaning of code sec_954 for the following reasons cfc must establish maintain and calculate its reserves in accordance with the insurance laws and regulations of country a and guidance prescribed by the agency the agency requires a life_insurance_company to determine the amount of it sec_2 premium reserves under the nlp method cfc must set forth the reserves on the annual reports which must be filed annually with the agency as such the reserves are the measure of the legal obligations to policyholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a generally whether u s -owned locally owned or owned by companies headquartered in other foreign countries under these circumstances the reserves are not catastrophe deficiency equalization or similar reserves rulings based on the information submitted and the facts and representations made we rule as follows cfc’s premium reserves held for its exempt contracts that are life_insurance as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of these reserves may be used in determining cfc’s foreign_personal_holding_company_income under sec_954 cfc’s unearned_premium reserves held for its exempt contracts that are life_insurance contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of these reserves may be used in determining cfc’s foreign_personal_holding_company_income under sec_954 cfc’s reserves for outstanding claims held for its exempt contracts that are life_insurance contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of these reserves may be used in determining cfc s foreign_personal_holding_company_income under sec_954 cfc’s policyholders’ dividend reserves held for its exempt contracts that are life_insurance contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of these reserves may be used in determining cfc s foreign_personal_holding_company_income under sec_954 cfc’s policyholders’ profit dividend reserves held for its exempt contracts that are life_insurance annuity_contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of these reserves may be used in determining cfc s foreign_personal_holding_company_income under sec_954 plr-106531-03 cfc’s policyholders’ equity adjustment reserves held for its exempt contracts that are life_insurance contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of these reserves may be used in determining cfc s foreign_personal_holding_company_income under sec_954 cfc’s premiums received in suspense for its exempt contracts that are life_insurance contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly these amounts may be used in determining cfc s foreign_personal_holding_company_income under sec_954 cfc’s unearned insurance premiums for its exempt contracts that are life_insurance contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly these amounts may be used in determining cfc s foreign_personal_holding_company_income under sec_954 plr-106531-03 cfc’s separate_account credits for its exempt contracts that are life_insurance contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly these amounts may be used in determining cfc s foreign_personal_holding_company_income under sec_954 caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling procedural statements this ruling is directed only to parent and certain of its subsidiaries code sec_6110 provides that it may not be used or cited as precedent parent should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours __________________________ steven d jensen senior counsel branch office of associate chief_counsel international cc
